Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00503-CV

                                           Patrick MINOR,
                                               Appellant

                                                  v.

                                DIVERSE FACILITY SOLUTIONS,
                                          Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019CI00808
                           Honorable David A. Canales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: December 21, 2022

DISMISSED FOR LACK OF JURISDICTION

           On September 8, 2022, appellant filed a notice of appeal stating his intent to appeal the

trial court’s “denial of default judgment.” Because no final order had been entered in the

underlying case, on September 28, 2022, we ordered appellant to show cause in writing no later

than October 18, 2022 why this appeal should not be dismissed for lack of jurisdiction. See

Shockome v. Brendel, No. 03-19-00813-CV, 2020 WL 579570, at *1 (Tex. App.—Austin Feb. 6,

2020, no pet.) (“Based on the record before us, it appears that the trial court has not yet rendered

a final judgment, and no statute authorizes an interlocutory appeal from the . . . denial of a motion
                                                                                      04-22-00503-CV


for default judgment.”); Aguilar v. Livingston, 154 S.W.3d 832, 833 (Tex. App.—Houston [14th

Dist.] 2005, no pet.) (“Ordinarily, the denial of a default judgment is an interlocutory order not

subject to appeal. . . . However, appellate courts have considered the denial of a default judgment

when, as here, the denial is challenged in an appeal from a final judgment or order.”).

        On October 17, 2022, appellant filed a “Motion for Extension of Time to Prepair [sic] a

Brief.” Construing the motion as a request for extension of time to file a response to our show

cause order, we granted the requested extension and ordered appellant to show cause in writing no

later than November 2, 2022 why this appeal should not be dismissed for lack of jurisdiction. Our

order cautioned appellant that a failure to respond subjected this appeal to dismissal. Appellant did

not file a response to our show cause order. Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                  PER CURIAM




                                                -2-